Name: Council Regulation (EEC) No 690/86 of 3 March 1986 on the application of Decision No 1/86 of the ACP-EEC Council of Ministers extending Decision No 2/85 on transitional measures applicable from 1 March 1985
 Type: Regulation
 Subject Matter: international affairs;  international trade;  executive power and public service;  economic geography
 Date Published: nan

 5 . 3 . 86 Official Journal of the European Communities No L 63 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 690 / 86 of 3 March 1986 on the application of Decision No 1 / 86 of the ACP-EEC Council of Ministers extending Decision No 2 / 85 on transitional measures applicable from 1 March 1985 Whereas it is necessary to take the measures to implement that Decision , HAS ADOPTED THIS REGULATION: Article 1 Decision No 1 / 86 of the ACP-EEC Council of Ministers , shall be applicable in the Community from 1 March 1986 until the entry into force of the Third ACP-EEC Convention or until 30 June 1986 , whichever is the earlier, without prejudice to more favourable arrangements for imports of ACP products to be adopted unilaterally by the Community . The text of that Decision is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (*), Whereas the Second ACP-EEC Convention signed at LomÃ © on 31 October 1979 expired on 28 February 1985 ; Whereas the Third ACP-EEC Convention signed at LomÃ © on 8 December 1984 has not yet entered into force ; Whereas Decision No 2 / 85 of the ACP-EEC Council of Ministers is valid only until 28 February 1986 ; Whereas Decision No 1 / 86 of the ACP-EEC Council of Ministers extended that validity until the entry into force of the Third ACP-EEC Convention or 30 June 1986 , whichever is the earlier ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 March 1986 . For the Council The President W. F. van EEKELEN ( 1 ) Opinion delivered on 21 February 1 986 (not yet published in the Official Journal ).